DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of a minor informality: Line 2, after “A ferroelectric structure”, add “is”. Correction is required. See MPEP § 608.01 (b).
The disclosure is objected to because of the following informalities:
Page 1, paragraph 1, line 2: After “2019,”, add “now U.S. Patent No. 11,349,008, issued May 31, 2022,”.
Page 10, paragraph 30, line 8: Change “AS” to “As”.
Page 11, paragraph 31, line 12: Change “process 340” to “process 380”. Compare with line 5.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 6, which depends from claim 1: Claim 6 requires “the dielectric layer include[] a dielectric material having a dielectric constant greater than a dielectric constant of silicon oxide.” (emphasis added).  However, the originally filed disclosure states: “In some embodiments, the high-k dielectric layer 290 may include a material having a dielectric constant that is greater than a dielectric constant of SiO2, which is approximately 4.” (emphasis added).  Applicants’ specification, paragraph 24.  Silicon oxide is a different material than silicon dioxide, SiO2.  Because claim 6 is not supported by the originally filed disclosure, claim 6 is rejected for failing to meet the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, which depends from claim 1:  Claim 1 requires “a ferroelectric layer disposed over the dielectric layer, wherein the ferroelectric layer has a gradient doping profile….”  Claim 8 then requires that “the ferroelectric layer consist[] of a single type of ferroelectric material that is doped with a dopant”.  The language is confusing because claim 8 is not clear that the dopant defined therein is the same dopant of gradient doping profile of claim 1.  Because the claim language is confusing, claim 8 is rejected as indefinite.
Claim 9 is rejected for depending from rejected base claim 8.
Regarding claim 17, which depends from claim 12: Claim 12 requires “increasing a flow rate of a dopant precursor as the ferroelectric layer is deposited until a predetermined thickness of the ferroelectric layer is reached, after which the flow rate of the dopant precursor is decreased as the ferroelectric layer is deposited….”  Claim 17 requires “the predetermined thickness [be] between about 40% and about 60% of a thickness of the ferroelectric layer.”   Claim 17’s requirements are circular because at the time that the predetermined thickness is reached, the predetermined thickness is the current thickness of the ferroelectric layer.  Because claim 17’s language is confusing, claim 17 is rejected as indefinite.  

Claim Objections
Claim 15 is objected to because of the following informalities:
Claim 15, lines 1-2: This claim requires that “the flow rate is increased upwardly or decreased….”  The use of the term “upwardly” in extraneous.  Please delete or add “downwardly” after “decreased”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6-9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yoo, U.S. Pat. Pub. No. 2018/0240803, Figure 1.


Yoo Figure 1:

    PNG
    media_image1.png
    327
    365
    media_image1.png
    Greyscale

Regarding claim 1: Yoo Figure 1 discloses a semiconductor device (10), comprising: a substrate (101); a dielectric layer (115) disposed over a portion of the substrate (101); a ferroelectric layer (125) disposed over the dielectric layer (115), wherein the ferroelectric layer (125) has a gradient doping profile; and a gate electrode (135) disposed over the ferroelectric layer (125).  Yoo specification ¶¶ 21-29.
Regarding claim 6, which depends from claim 1: Yoo discloses that the dielectric layer (115) includes a dielectric material (silicon nitride) having a dielectric constant greater than a dielectric constant of silicon oxide.  Id. ¶ 24.
Regarding claim 7, which depends from claim 1: Yoo discloses that a bottom surface of the ferroelectric layer (125) is in direct contact with the dielectric layer (115); and a top surface of the ferroelectric layer (125) is in direct contact with the gate electrode (135).  See Yoo Figure 1.
Regarding claim 8, which depends from claim 1: Yoo discloses that the ferroelectric layer (125) consists of a single type of ferroelectric material that is doped with a dopant. Yoo specification ¶ 24 (hafnium oxide or zirconium oxide).
Regarding claim 9, which depends from claim 8L Yoo discloses that the single type of ferroelectric material includes hafnium oxide; and the dopant includes zirconium, silicon, or aluminum.  Id. ¶¶ 24 (hafnium oxide), 25 (zirconium, silicon, or aluminum).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo Figure 1, and further in view of Yoo Figures 4-8.
Yoo, Figures 4-6:
    PNG
    media_image2.png
    362
    208
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    403
    334
    media_image3.png
    Greyscale

Yoo, Figures 7, 8:

    PNG
    media_image4.png
    246
    742
    media_image4.png
    Greyscale

Regarding claim 5, which depends from claim 1: Yoo Figure 1 is silent as to whether a dopant concentration level at a top surface or a bottom surface of the ferroelectric layer is substantially 0.
Yoo Figures 4-8, directed to a method of making a similar device, disclose a dopant concentration level at a top surface or a bottom surface of the ferroelectric layer is substantially 0.  Yoo specification ¶ 50 (layer 1251 may be an undoped ferroelectric layer).  See generally Yoo specification ¶¶ 45-65.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Yoo Figure 1 to include the Yoo Figures 4-8 design because the modification would have involved the substitution of an equivalent known for the same purpose.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 8, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,349,008 [hereinafter “the ’008 patent”]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 1: Claim 1 of the ’008 patent discloses a semiconductor device, comprising (claim 1, line 1): a substrate (claim 1, line 2); a dielectric layer disposed over a portion of the substrate (claim 1, line 3); a ferroelectric layer disposed over the dielectric layer (claim 1, line 4), wherein the ferroelectric layer has a gradient doping profile (claim 1, lines 5-7); and a gate electrode disposed over the ferroelectric layer (claim 1, line 17).
Regarding claim 5, which depends from claim 1: Claim 1 of the ’008 patent discloses wherein a dopant concentration level at a top surface or a bottom surface of the ferroelectric layer is substantially 0 (claim 1, lines 8-10).
Regarding claim 8, which depends from claim 1: Claim 1 of the ’008 patent discloses the ferroelectric layer consists of a single type of ferroelectric material that is doped with a dopant (claim 1, lines 10-12 or claim 1, lines 13-15).
Regarding claim 9, which depends from claim 8:  Claim 1 of the ’008 patent discloses the single type of ferroelectric material includes hafnium oxide; and the dopant includes zirconium, silicon, or aluminum (claim 1, lines 10-12 or claim 1, lines 13-15).
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of the ’008 patent. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 6, which depends from claim 1: Claim 10 of the ’008 patent, which depends from claim 1 of the ’008 patent, discloses the dielectric layer includes a dielectric material having a dielectric constant greater than a dielectric constant of silicon oxide (claim 10, lines 1-3).

Allowable Subject Matter
Claims 10-14, 16, and 18-20 are allowed.
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 is rejected under Section 112(b), but would be allowable if rewritten to overcome the Section 112(b) rejection.
Claim 15 is objected to for an informality, but would be allowable if rewritten in to overcome the informality.
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 2: The claim has been found allowable because the prior art of record does not disclose “according to the gradient doping profile: a dopant concentration level within the ferroelectric layer gradually rises from a bottom surface of the ferroelectric layer toward a first point within the ferroelectric layer; and the dopant concentration level within the ferroelectric layer gradually declines from the first point toward a top surface of the ferroelectric layer”, in combination with the remaining limitations of the claim.
With regard to claims 3 and 4: The claims have been found allowable due to their dependency from claim 2 above.
With regard to claim 10: The claim has been found allowable because the prior art of record does not disclose “wherein within the single-layer ferroelectric structure: a concentration level of the dopant increases as a distance from a bottom surface of the single-layer ferroelectric structure increases, until a maximum concentration level is reached at a predefined distance, after which the concentration level decreases as the distance from the bottom surface of the single-layer ferroelectric structure increases”, in combination with the remaining limitations of the claim.
With regard to claim 11: The claim has been found allowable due to its dependency from claim 10 above.
With regard to claim 12: The claim has been found allowable because the prior art of record does not disclose “wherein the depositing includes: increasing a flow rate of a dopant precursor as the ferroelectric layer is deposited until a predetermined thickness of the ferroelectric layer is reached, after which the flow rate of the dopant precursor is decreased as the ferroelectric layer is deposited”, in combination with the remaining limitations of the claim.
With regard to claims 13-20: The claims have been found allowable due to their dependency from claim 12 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897